DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
An amendment filed on 9 November 2021 is acknowledged. Claims 1, 22, 24, 26, 30, 32-34, 36-40, 42, 45-49, and 51-60 are amended; and claim 24 is newly cancelled. Claims 1, 22, 23, 25-27, 29, 30, 32-40, 42, and 44-60 are pending; claims 45-60 are withdrawn; and claims 1, 22, 23, 25-27, 29, 30, 32-40, 42, and 44 are examined herein on the merits.
In response to the amendment filed on 9 November 2021, the objections to the claims are partially withdrawn and supplemented; the rejections under 35 USC 112(a) are partially withdrawn and modified; the rejections under 35 USC 112(b) are changed; the rejections over the prior art are modified, and the double patenting rejections are modified and supplemented. Claim 36 is drawn to allowable subject matter.

Claim Objections
Claims 27 and 37 are objected to because of the following informalities:  
Regarding claim 27, "comprises--free" must be corrected to "comprises free".
Regarding claim 37, the limitation "one or or more predefined" must be changed to "one or more predefined".
Appropriate correction is required.

Claim Interpretation
The scope of the system of claims 1, 22, 23, 25-27, 29, 30, 32-40, 42, and 44 is not interpreted as including the whole blood, plasma, or blood cells. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Claims 30 and 33-35 recite the limitation "a region at which detection on the fluid layer is performed". 
The limitation "at which detection on the fluid layer is performed" is an intended use that is not linked to the optical detector of claim 1. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Claim 34 recites the limitation "wherein the acoustic transducer is configured to apply the acoustic force to the fluid column to move the blood cells toward one or more predefined regions of a cross-section of the channel upstream of a region at which detection on the fluid layer is performed." 
The embodiments of Figs. 6, 7, and 9 all illustrate detection upstream of the acoustic transducer(s). However, only the embodiment of Fig. 7 satisfies the limitation in independent claim 1 that "the fluid layer [is] adjacent to a particle layer comprising the blood cells."
Claim 36 recites a plurality of acoustic transducers.
The embodiments of Figs. 6 and 7 both illustrate a plurality of acoustic transducers. However, only the embodiment of Fig. 7 satisfies the limitation in independent claim 1 that "the fluid layer [is] adjacent to a particle layer comprising the blood cells."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 35 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Non-original independent claim 1 recites the following limitation: "the fluid layer being adjacent to a particle layer comprising the blood cells." 
Non-original dependent claim 35 recites the following limitation: "wherein the channel branches upstream of a region at which detection on the fluid layer is performed; and wherein the acoustic transducer is configured to apply the acoustic force to the fluid column to partition the whole blood such that components of the whole blood flow into different branches, one of the branches leading to the region." 
The embodiment of Figs. 6 and 9 support branching of the channel upstream of a detection area but the original disclosure does not support branching of the channel upstream of a region at which detection on the fluid layer [that is adjacent to a particle layer comprising the blood cells] is performed. This is new matter.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 26, 35, 37, and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites the limitation "wherein the acoustic transducer is aligned with a region of the fluid column to generate acoustic waves transverse to the fluid column, the acoustic waves for providing the acoustic force." Independent claim 1 recites the limitation "the whole blood forming a fluid column in the channel." It is unclear in view of the disclosure how the acoustic transducer could be aligned with a region of a column whole blood. One of ordinary skill would characterize the figures as illustrating that the acoustic transducer is aligned with a region of a blood sample that is at least partially separating its cell components. Claim 26 recites a similar limitation and is indefinite for analogous reasons. For purposes of evaluating the claims under 35 USC 112(a), this limitation is broadly interpreted as reading on a configuration when the acoustic transducer is off. 
a region at which detection on the fluid layer is performed; and wherein the acoustic transducer is configured to apply the acoustic force to the fluid column to partition the whole blood such that components of the whole blood flow into different branches, one of the branches leading to the region." Independent claim 1 recites the limitation "the fluid layer being adjacent to a particle layer comprising the blood cells." It is unclear in view of the disclosure how the intended use of detection on the fluid layer that is adjacent to a particle layer comprising the blood cells can be performed downstream of the partitioning branches.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 22, 25-27, 29, 30, 32-34, 37-40, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (US 5,902,489; previously relied upon).
Regarding claim 1, Yasuda discloses a system comprising: 
a channel (chamber 5, Fig. 1; chamber 26, Fig. 6; tube 670, Figs. 11 and 14, Fig. 19; col. 11, line 66 to col. 12, line 1; col. 13, lines 56-59, col. 14, lines 30-31) to receive whole blood (col. 11, line 59 to col. 12, line 28; col. 14, lines 6-9; col. 15, lines 8-23) comprised of blood cells and plasma, the whole blood forming a fluid column in the channel; 
an acoustic transducer (ultrasound sources 6 and 7, Fig. 1; ultrasound sources 241 and 242, Fig. 6; ultrasound sources 631 and 632, Figs. 10, 11, 14; ultrasound sources 633 and 634, Fig. 19) to apply acoustic force to the fluid column in the channel to form a fluid layer in the channel, the fluid layer comprising the plasma, the fluid layer being substantially free of the 
an optical detector (particle observing device 8, Fig. 1; light source 39 and observing device 38, Fig. 6, col. 10, lines 11-16; absorption detector associated with ultrasonic flowcell of Fig. 9 and light transmissive walls 661 and 662: col. 15, lines 19-23; photodiode array, Fig. 19) that is aligned with the fluid layer (Figs. 6a and 6b) to perform detection on the fluid layer to detect an analyte through measurement of the fluid layer ("the absorption property of each solvent component, and the like can be optically measured by forming the remaining two wall surfaces 661 and 662 of a light-transmissive material such as glass," col. 15, lines 17-23, which means that the absorption property of each solvent component is optically measured in situ, sandwiched between the two light-transmissive wall surfaces 661 and 662).
Regarding claim 22, Yasuda discloses that the acoustic transducer is aligned with a region of the fluid column to generate acoustic waves transverse to the fluid column, the acoustic waves for providing the acoustic force (Fig. 6; col. 3, lines 4-5).
Regarding claim 25, Yasuda discloses that the acoustic transducer is integrated with the optical detector (Fig. 6) because both coordinate as part of a functioning apparatus.
Regarding claim 26, Yasuda discloses that the acoustic transducer is aligned with a region of the fluid column (Fig. 6) to partition the whole blood into blood cells and the fluid layer at the detection region (col. 11, line 59 to col. 12, line 28; col. 14, lines 6-9; col. 15, lines 8-23).
Regarding claim 27, Yasuda does not explicitly disclose that the analyte comprises free hemoglobin. However, this limitation pertains to an intended use of the optical detector of claim 1 ("an optical detector…to detect an analyte"). Yasuda teaches that "the absorption property of each solvent component, and the like can be optically measured" (col. 15, lines 19-20). The instant specification teaches that "Specifically for hemolysis (free hemoglobin detection), the optical absorption spectrum of hemoglobin in contrast to other blood constituents is illustrated in FIG. 3C" ([0060] of published specification). Accordingly, as evidenced by the instant disclosure, Yasuda's optical measurement of the absorption property of each solvent component is capable of detecting free hemoglobin.
Regarding claim 29, Yasuda discloses that the channel is among microchannels in the system (Figs. 1, 9-17, 19-22; col. 11, line 67; col. 13, lines 57-59; col. 14, lines 30-32).

Regarding claim 32, Yasuda discloses that the acoustic transducer is configured to apply the acoustic force to the fluid column to move the blood cells toward one or more predefined regions of a cross-section of the flow path at the detection region to produce the particle laye (Fig. 6).
Regarding claim 33, Yasuda discloses that the acoustic transducer is configured to apply the acoustic force to the fluid column upstream of the detection region (see ultrasound source 242, which is both upstream of and at observation window 37, Fig. 6; see also Fig. 19).
Regarding claim 34 and 37, Yasuda discloses that the acoustic transducer is configured to apply the acoustic force to move the blood cells toward one or more predefined regions of a cross-section of the channel upstream of a region at which detection on the fluid layer can be performed (Fig. 6).
Regarding claim 39, Yasuda discloses that the acoustic transducer is configured to apply acoustic force to move the blood cells toward a center of the channel (Fig. 6).
Regarding claim 40, Yasuda discloses that the acoustic transducer is configured to apply acoustic force to move the blood cells toward one or more sides of the channel (Fig. 13).
Regarding claims 42 and 44, Yasuda discloses that the blood testing device is configured to arrest fluid flow in the detection region (flow velocity control device 16 for adjusting the velocity for sucking the solution in the chamber 5) that comprises a pump or a valve (solution pump 530, valve 521, col. 11, lines 65-66). While Yasuda does not explicitly disclose that the pump or the valve are used to arrest fluid flow in the detection region, a pump or a valve are capable of this intended use of stopping fluid flow in ultrasonic flowcell 560.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 5,902,489; previously relied upon).
Regarding claim 23, Yasuda does not explicitly disclose that the optical detector comprises a spectrometer. However, Yasuda teaches the following (col. 15, lines 8-23): "Further, the number or type of concentrated particle components, the absorption property of each solvent component, and the like can be optically measured by forming the remaining two wall surfaces 661 and 662 of a light-transmissive material such as glass or the like." The examiner takes official notice that absorption properties are conventionally measured by a spectrometer. For the benefit of selecting a conventional means to measure an absorption property, it would have been obvious to one of ordinary skill in the art at the time of filing that the observing device 38 of Yasuda is a spectrometer.



Double Patenting
Claims 1, 22, 23, 25--27, 29, 30, 32, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 11,231,409. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims are narrower in reciting "a light source," "one or more optical imaging sensors configured to acquire one or more digital images" and "a housing." Although the copending claims do not recite the term "detection region," the claimed "first region" can be interpreted as the detection region. 
Regarding instant claim 25, the limitation that the acoustic transducer is integrated with the optical detector is not patently distinct from the copending claims, for which the acoustic transducer, the light source, and the one or more optical imaging sensors are located by the housing.
Regarding instant claim 29, a plurality of microchannels is not patently distinct from an inlet and an outlet to a flow cell, as recited in copending claim 5.
Regarding instant claim 30, if the indefinite limitation "configured to release the acoustic force" is interpreted as "configured to stop the acoustic force," then it is at least obvious to one of ordinary skill in the art at the time of the invention an acoustic transducer is configured to be turned off.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Applicant's arguments filed on 9 November 2021 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
Applicant argues that it would seem natural to Yusuda to detect solvent properties via a solvent exhaust such as tube 671. This argument is not persuasive because Yusuda explicitly teaches "the absorption property of each solvent component, and the like can be optically in situ, sandwiched between the two light-transmissive wall surfaces 661 and 662, rather than via tube 671. Regarding the alignment of the optical detector, this is illustrated in Figs. 6a and 6b. The relevant prior art of Tyvoll (US 2005/0158704) is newly made of record.
The double patenting rejections based upon co-pending 14/992284 have been withdrawn because of broadening amendments to the co-pending claims.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797